          Case 1:20-cr-00510-WHP Document 4
                                          5 Filed 10/02/20 Page 1 of 1

LAW OFFICES OF
LONDON & ROBIN
                                                                              99 PARK AVENUE
IRA D. LONDON (retired)                                                             SUITE 2600
AVROM ROBIN                                                         NEW YORK, NEW YORK 10016
                                                                                    TEL: 212-683-8000
                                                                                    FAX: 212-683-9422
                                                                      EMAIL: a.robin@londonrobin.com
                                                                              avrom@mindspring.com



                                                         Application granted.
VIA ECF

October 2, 2020

The Honorable William H. Pauley III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007                                            October 2, 2020

                              Re:     United States v. Michael Weigand
                                      20-CR-510 (WHP)

Dear Judge Pauley:


       Your Honor set bail conditions for my client Michael Weigand on September 21, 2020.

      I write to request a two - week extension of the date to meet bail conditions, from
October 5, 2020 to October 19, 2020.

       A.U.S.A. Michael Neff consents to this request.

        This request is generated by the need for extra time to coordinate and execute the
necessary documents relating to the posting of the real property, Mr. Weigand’s home, which is
part of the bail conditions.

       A filing in the local court in Lake County, Ohio, where Mr. Weigand’s home is located is
required here, and that requires an attorney in Ohio to physically go to the courthouse, all of
which I am in the process of arranging.

       The remaining conditions have been met as of today.

Respectfully submitted,


AVROM ROBIN

c.:    A.U.S.A. Michael Neff (via email)
